Exhibit 10.3

RESIGNATION AGREEMENT AND RELEASE
THIS RESIGNATION AGREEMENT AND RELEASE, dated as of May 1, 2013 (this
“Agreement”), is entered into by and between J. Keith McKinnish (“Executive”)
and WireCo WorldGroup Inc. (the “Company”) (collectively, the “Parties”).
WHEREAS, the Company and Executive executed an Employment Term Sheet dated
September 2012 (the “Employment Agreement”); and
WHEREAS, Executive’s employment with the Company terminated effective as of May
2, 2013 (the “Termination Date”); and
WHEREAS, the Employment Agreement provides for certain separation payments
conditioned upon Executive’s execution and delivery of a release.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in the Employment Agreement and other good and valuable consideration, the
Executive agrees as follows:
1.    Executive’s employment with the Company is terminated as of the
Termination Date and he resigns from all board, manager and officership
positions he holds with the “Company Group.” For purposes of this Agreement,
“Company Group” shall mean the Company and its direct and indirect parent,
subsidiaries, joint ventures and affiliated entities. Executive shall execute
and deliver the resignation letter attached hereto. The Executive acknowledges
and agrees that while base salary, vacation accrual, 401K matching contributions
and COBRA continuation will be based on service through the Termination Date,
the Executive shall only be entitled to service credit through April 30, 2013
for purposes of the vesting of any options, bonus plan participation.
2.Conditioned upon the Effective Date (as defined below), on the first payroll
date occurring after the 30th day following Executive’s execution and
non-revocation of this Release Agreement, Executive shall receive a lump sum in
the amount of $187,500 plus bonus with respect to Q1 FY 2013, the amount of
which is to be determined based on the applicable plan terms and performance
criteria and as confirmed by the Company’s auditors, subject to applicable taxes
and withholdings, provided that all such payments shall be conditioned upon the
Executive’s compliance with his post-termination obligations titled
“Non-Competition”, “Non-Solicitation” and “Confidentiality; Work Product” as set
forth in the Employment Agreement (collectively, the “Post-Termination
Obligations”); provided further that in the event that the Company becomes aware
of any actual or incipient breach by the Executive of the Post-Termination
Obligations the Company shall provide the Executive with reasonable notice and
an opportunity to cure any such breach (not to exceed 10 (ten) business days),
to the extent that such breach is in the good faith judgment of the Company
curable, and such notice and cure right shall be available only on one occasion
following the Termination Date. Except as provided for in Sections (2) and (3)
of this Release Agreement, Executive acknowledges that the Company has paid or
provided all salary, wages, bonuses, accrued vacation, allowances, stock,
vesting, and any other benefits and compensation due to the Executive, and the
Executive shall not be entitled to any further payments, compensation, bonuses,
or benefits in connection with his termination of employment with the Company.
3.Executive shall be paid any accrued and unpaid base salary and vacation pay
($23,438 in vacation pay) through the Termination Date, subject to applicable
taxes and withholding, and a matching contribution for the benefit of the
Executive under the Company’s 401(k) plan, made in accordance with the plan, pro
rated through the Termination Date. Executive shall also be reimbursed for
business expenses properly incurred by Executive in accordance with Company
policy on or prior to the Termination Date; provided claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within ten (10) business days following the Termination
Date. Promptly following the Termination Date, Executive shall receive title to
the Company car in his possession. Executive will be responsible for any taxes
associated with this conveyance and should arrange for the necessary insurance
coverage.

1


    





--------------------------------------------------------------------------------






4.Executive may exercise any COBRA or comparable continuation or conversion
rights available under applicable law with respect to any group medical or other
insurance plans maintained by the Company (including, if applicable, any of the
Company’s group medical, dental, prescription and vision benefits plans) and the
Executive’s participation in such plans as an active employee shall cease on the
Termination Date. The Company shall reimburse the Executive for premium costs
associated with continued coverage under COBRA for himself and for his spouse
for group medical coverage for up to six (6) months following the Termination
Date, subject to earlier termination if the Executive and his spouse become
eligible for coverage under another group health insurance plan maintained by a
subsequent employer.


5.    Executive acknowledges that as of the Termination Date, he is fully vested
in 19,667 options to acquire shares of WireCo WorldGroup (Cayman) Inc. (the
“Vested Options”), and that all of his remaining unvested time-based options and
his remaining performance options have been cancelled as of the Termination Date
in accordance with their terms as a result of his termination of employment.
Executive acknowledges that although pursuant to the terms of the applicable
WireCo WorldGroup (Cayman) Inc. Long-Term Incentive Plan (the “LTIP”) he must
exercise his Vested Options on or before the ninetieth (90th) day following the
Termination Date, the Company will take the necessary corporate action to extend
the exercise period for the Vested Options until the tenth (10th) anniversary of
the applicable grant date (or the original date of expiration, if sooner), and
shall remain exercisable during such period by the Executive’s designated
beneficiary in the event of his death, but shall be subject to the Executive’s
continued compliance with his Post-Termination Obligations (subject to the
notice and cure rights set forth above). Executive has been advised that the
form of payment for the exercise of the Vested Options shall be by delivery of
cash or a personal or certified check payable to the Company, provided that the
Company may at the time of exercise consider providing the Executive with a
cashless exercise or other payment opportunity as provided for under the LTIP.
Shares acquired upon exercise of the Vested Options shall be subject to the
provisions of the Stockholders’ Agreements (as defined below) and as modified
hereunder, including any applicable tag along or drag along provisions.


6.     Executive shall be solely responsible for paying, and shall pay, any
local, state or federal income taxes, penalties, interest, fines or assessments
incurred by the Executive as the result of any payment of monies or provision of
benefits under this Agreement.


7.    Executive, in exchange for the consideration in this Agreement in
settlement in full of all outstanding obligations owed to Executive, on behalf
of himself and Executive’s spouse, heirs, successors, agents, representatives,
executors and assigns (the “Releasors”), does hereby waive, release and forever
discharge any common law, statutory or other complaints, claims, demands,
expenses, damages, liabilities, charges or causes of action (each, a “Claim”) of
any nature whatsoever, both known and unknown, in law or in equity, which the
Releasors may now have, ever had, or may in the future have against any entity
within the Company Group or Paine & Partners, LLC, or any of their current and
former direct and indirect affiliates, subsidiaries, parents, joint ventures,
officers, directors, employees, members, agents, investors, direct or indirect
shareholders (including, with respect to the Company Group, without limitation,
Paine & Partners Capital Fund III and any of its affiliated co-investment
funds), administrators, benefit plans, plan administrators, insurers,
representatives, trustees, attorneys, insurers, or fiduciary, employees,
including their successors and assigns (collectively, the “Company Releasees”)
arising out of or in any way related to events, acts, omissions or conduct
occurring at any time prior to and including the date of this Agreement,
including, without limitation:
a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company Group and the termination of that relationship;


b.    any and all claims relating to, or arising from, any interests in any of
the Company Releasees, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional

2    

--------------------------------------------------------------------------------




interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; other civil rights statutes including,
without limitation, 42 U.S.C. Section 1981 et seq.; the Rehabilitation Act of
1973; the Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair
Labor Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the Missouri Workers' Compensation
Retaliation Act; the Missouri Employment Security Act; the Missouri Human Rights
Act; the Missouri Service Letter Act; the National Labor Relations Act, the
Equal Pay Act, the Securities Act of 1933, and the Securities Exchange Act of
1934;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.
any and all claims for attorneys’ fees and costs.





By signing this Agreement, Executive acknowledges that Executive hereby waives
and releases any rights known or unknown Executive may have against the Company
Releasees under these and any other laws and that the release set forth above
shall remain in effect in all respects as a complete general release as to the
matters released; provided that, Executive does not waive or release Claims for
indemnification under the Company’s Certificate of Incorporation or By-laws or
coverage under any D&O insurance policy applicable to Executive, in each case
with respect to his service with the Company prior to the Termination Date, or
claims arising under this Release Agreement. Nothing in this Agreement shall
prevent the Executive from filing any charge or claim with any administrative
agency regarding any of the foregoing laws, provided that even if Executive
files such a charge or participates in any related investigation or proceeding,
Executive shall not be able to recover damages of any kind. Executive represents
that he has made no assignment or transfer of any right, claim, complaint,
charge, duty, obligation, demand, cause of action, or other matter waived or
released hereunder.


8.    Conditioned upon the Effective Date, the Company on its own behalf and to
the extent it has the authority to do so, on behalf of the other Company
Releasees, hereby waives and releases any common law, statutory or other
complaints, claims, demands, expenses, damages, liabilities, charges or causes
of action of any nature whatsoever (“Company Claims”), both known and unknown,
in law or equity, which the Company may now have, ever had, or may in the future
have against the Releasors arising out of or in any way related to events, acts,
omissions or conduct occurring at any time prior to and including the date of
this Agreement, except that the Company does not waive or release any Company
Claims (i) with respect to the right to enforce this Agreement or (ii) premised
on any claims of fraud, criminal activity, material breach of fiduciary duty or
embezzlement.


9.    Executive acknowledges that he is waiving and releasing any rights he may
have under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), and that this waiver and release is knowing and voluntary. Employee
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Employee
further acknowledges that he has been advised by this writing that: (a) he
should consult with an attorney prior to executing this Agreement (and that he
has been provided with an opportunity to consult with his attorney); (b) he has
twenty-one (21) days within which to consider this Agreement; (c)

3    

--------------------------------------------------------------------------------




he has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.


EXECUTIVE FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS
WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY RELEASEES.
EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.
10.     Executive represents and agrees that he has, as of the date of the
execution of this Agreement, returned to the Company all “Company Documents” and
property belonging to the Company, including, but not limited to, any
Company-issued laptop, blackberry, keys, card access to the building and office
floors, internal policies, work files (both electronic and hard copy) and other
confidential business financial information and documents; provided that the
Executive shall be permitted to retain his laptop computer, subject to the
review by the Company’s IT personnel and deletion of all Company data and
programs, and the Company will cooperate in his request to retain the phone
number associated with the cell phone he was issued by the Company. Furthermore,
consistent with the Company’s policies and procedures, Executive represents that
he has preserved all information and material in any and all forms on his laptop
and Company equipment without any deletions or modifications.


11.    Executive shall have seven (7) calendar days from the date of Executive’s
execution of this Agreement to revoke the release in writing, including with
respect to all claims referred to herein (including, without limitation, any and
all claims arising under ADEA). If Executive chooses to revoke the Agreement he
must communicate such revocation in writing no later than the close of business
on the seventh (7th) calendar day to the attention of Stephan Kessel, and upon
such revocation, Executive will be deemed not to have accepted the terms of this
Agreement. If Executive does not revoke the Agreement, the Agreement will be
deemed to be effective eight (8) calendar days from the date of Executive’s
execution of the Agreement and tender of same to the Company (the “Effective
Date”).


12.     Executive agrees to provide the Company with reasonable cooperation
relating to events occurring during his employment or to matters with respect to
which he had knowledge or responsibility (including, without limitation, all
financial, tax and accounting matters for which he had responsibility for or
knowledge of while servicing as Chief Financial Officer and Senior Vice
President of Global Financial Strategy), and the Company agrees to reimburse him
for his reasonable out-of-pocket expenses incurred in providing such
cooperation. Such cooperation may include but shall not be limited to execution
of any and all documents requested by the Company with regard to authorizations,
filings and records, applicable board resolutions and documentation concerning
board memberships and other similar corporate roles that may require amendment
as a result of his transition. The parties do not intend this Section to
interfere with or burden Executive’s search for or performance of full time
employment elsewhere.


13.     Except as specifically authorized in writing by the Company or as
required by law or legal process, Executive agrees not to engage in any
communication in any form whatsoever that disparages, denigrates, maligns or
impugns the Company Releasees, including but not limited to communications with
Company employees, accountants, investment bankers, commercial bankers,
insurance brokers or carriers, media, journalists, reporters, equity analysts,
investors, potential investors, sponsors, portfolio companies, prospective
portfolio companies, customers, suppliers, competitors, joint venture partners
and regulators (including, in each case, their officers, directors, and
employees). The Company agrees to instruct its senior executive team to refrain
from engaging in any communication in any form whatsoever that disparages,
denigrates, maligns or impugns Executive. The Company (as defined in the next
sentence for purposes of this sentence) agrees to refrain from engaging in any
communication in any form whatsoever that disparages, denigrates, maligns or
impugns Executive. For purposes of the foregoing sentence, the "Company" shall
be defined only as its current or acting Chief Executive Officer and its Paine &
Partners LLC Board members.



4    

--------------------------------------------------------------------------------




14.     Reference is made to (i) the Stockholders’ Agreement dated as of
February 8, 2007 by and among WRCA (Cyprus) Holdings, Ltd (“WireCo Cyprus”),
Closer US Holdings Inc (“US Holdings”) and various investors (including the
Executive) (the “Cyprus Stockholders” Agreement”), (ii) the Stockholders’
Agreement dated December 22, 2008 by and among Wireco Worldgroup Ltd. (f/k/a
WireCo Cyprus), Wireco Worldgroup (Cayman) Inc. (“WireCo”) and various investors
(including the Executive), and (iii) Shareholders’ Agreement dated December 29,
2008 by and among Wireco Worldgroup (Cayman) Inc. and various investors
(including the Executive)(the agreements referenced in sub-clauses (i)-(iii)
hereinafter referred to as the “Stockholders’ Agreements”). The Company
represents and warrants that (i) (w) in December 2008, the shareholders of
WireCo Cyprus contributed all previously issued and outstanding shares in WireCo
Cyprus in exchange for shares of common stock of WireCo, (x) in 2011, WireCo
Cyprus, through a series of steps, was ultimately merged into WireCo, and the
stock options the management members (including the Executive) held in WireCo
Cyprus were exchanged for options to purchase common stock of WireCo, (y) in
2012, certain management members (including the Executive) exchanged non-voting
shares in US Holdings for shares in WireCo at an exchange ratio of 1 to 1
pursuant to the Cyprus Stockholders Agreement, and (z) the Executive continues
to own non-voting shares in US Holdings that may be exchanged for shares of
WireCo, (ii) (x) WireCo is the top tier entity (in which investment vehicles
affiliated with Paine & Partners, LLC hold their investment), with control and
ownership of the Company, and (y) the Vested Options are exercisable for the
common shares of WireCo, and (iii) the Stockholders’ Agreements remain in effect
according to their terms, which include various rights and obligations on the
parties thereto, including limitations on transfer of shares, tag-along rights,
drag-along rights, registration rights, call rights and exchange rights and
(iii) the WireCo shareholder records currently reflect direct ownership by the
Executive of 2,142 shares of common stock of WireCo. Following the execution and
non-revocation of this Agreement by the Executive, the Company agrees to cause
WireCo to waive its rights to call the Executive’s shares (as currently owned by
the Executive and as acquired upon exercise of the Vested Options) and shall
continue to waive such rights for so long as the Executive complies with his
Post-Termination Obligations (subject to the notice and cure rights set forth
above).


15.     This Agreement constitutes the entire agreement between Executive and
the Company regarding the subject matter hereof and is the final, complete and
exclusive expression of the terms and conditions of the Agreement. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all such counterparts shall together constitute one and
the same instrument. Signatures delivered by facsimile or PDF shall be effective
for all purposes. Any and all prior agreements, representations, negotiations
and understandings made by the parties, oral and written, express or implied,
with respect to the subject matter hereof are hereby superseded. For the
avoidance of doubt, following the Termination Date, the provisions of the
Employment Agreement will terminate and be without any further force or effect,
except with respect to the Confidentiality; Work Product, Non-Competition,
Non-Solicitation and Governing Law/Forum of Dispute Resolution provisions of the
Employment Agreement, which shall survive the termination of the Executive’s
employment, and any controversy or claim arising out of or relating to this
Agreement shall be settled by final, binding and nonappealable arbitration as
provided for under the terms of the Employment Agreement. Nothing in this
Release shall affect the rights and obligations of the parties under the
Stockholders’ Agreement, dated February 2007, by and among WRCA (Cyprus)
Holdings, Inc., Closer U.S. Holdings Inc., the Executive and the other investor
signatories thereto, including any successor agreement thereof, the
Stockholders’ Agreement, dated December 22, 2008, by and among WireCo WorldGroup
Limited, WireCo WorldGroup (Cayman) Inc., the Executive and the other investor
signatories thereto, including any successor agreement thereof, or the
Shareholders’ Agreement, dated December 29, 2008, by and among WireCo WorldGroup
(Cayman) Inc., the Executive and the other investor signatories thereto,
including any successor agreement thereof. To the extent any reimbursements or
in-kind benefits due to the Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to the Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).

5    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
WIRECO WORLDGROUP INC.
/s/ Brian G. Block
By: Brian G. Block


EXECUTIVE
/s/ J. Keith McKinnish
By: J. Keith McKinnish



6    